    19-13412-rg      Doc 36        Filed 03/10/20 Entered 03/10/20 14:12:20                    Main Document
                                                 Pg 1 of 2


Mary Joanne Dowd
ARENT FOX LLP
1717 K Street, NW
Washington, DC 20006-5344
(202) 857-6059

Counsel to Pacific Western Bank, a California
state-chartered bank

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
In re:                                                                      Chapter 11
                                                                :
                                                                :
27 PUTNAM AVE LP, et al.,                                                   Case No. 19-13412 (REG)
                                                                :
                                                                :
                                     Debtors.1                              Jointly Administered
                                                                :
----------------------------------------------------------------x

                                    NOTICE OF APPEARANCE
                              AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that party in interest Pacific Western Bank (“PWB”), a California

state-chartered bank, by and through its counsel, Arent Fox LLP, hereby appears in the above-

captioned cases pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy

Code”) and Rules 2002, 3017, 9007, and 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and requests that copies of all notices and pleadings given or filed in the above-

captioned cases be given and served upon the person listed below at the following address, telephone

and facsimile number, and e-mail address:

                                              Mary Joanne Dowd
                                              ARENT FOX LLP
                                              1717 K Street, NW
                                              Washington, DC 20006-5344
                                              Telephone: (202) 857-6059
                                              Facsimile: (202) 857-6395
                                              Email: mary.dowd@arentfox.com



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503)..


AFDOCS/17512478.1
 19-13412-rg        Doc 36   Filed 03/10/20 Entered 03/10/20 14:12:20               Main Document
                                           Pg 2 of 2


                                       With offices in New York at:

                                       1301 Avenue of the Americas, Floor 42
                                       New York, NY 10019

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Bankruptcy

Rules specified above, but also includes, without limitation, any orders and notice of any application,

complaint, demand, motion, petition, pleading or request, whether formal or informal, written or oral

and whether transmitted or conveyed by mail, e-mail, facsimile, telephone, telegraph, telex, hand

delivery, overnight carrier, or otherwise filed or made with regard to the above-captioned cases and

proceedings therein.

         PLEASE TAKE FURTHER NOTICE that the undersigned intends that neither this Notice of

Appearance and Request for Service of Papers nor any other appearance, pleading, claim or suit shall

be deemed or construed to be a waiver of the rights of PWB: (1) to have final orders in noncore

matters entered only after de novo review by a District Judge; (2) to trial by jury in any proceeding so

triable in these cases or any case, controversy, or proceeding related to these cases; (3) to have the

District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; or (4) or any other rights, claims, actions, setoffs, or recoupments to which PWB is or

may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments PWB expressly reserves.

Dated:    Washington, DC                                    ARENT FOX LLP
          March 10, 2020
                                                     By:    /s/ Mary Joanne Dowd
                                                            Mary Joanne Dowd
                                                            1717 K Street, NW
                                                            Washington, DC 20006-5344
                                                            (202) 857-6059

                                                           Counsel to Pacific Western Bank, a
                                                           California state-chartered bank




                                                 -2-
AFDOCS/17512478.1
